Citation Nr: 1206174	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-18 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to revert educational benefits awarded under the Post-9/11 GI Bill program (Chapter 33) back to the Montgomery GI Bill (MGIB) program (Chapter 30).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from November 1982 to May 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from  May 2009 and November 2009 administrative actions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, awarded educational benefits under the Post-9/11 GI Bill Ch. 33, codified at 38 C.F.R. §§ 21.9500-21.9770 (2011).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2011.


FINDINGS OF FACT

1.  In March 2009, the RO received the Veteran's electronically filed VA Form 22-1990, an application for educational benefits under the Post-9/11 GI Bill Ch. 33 program in lieu of benefits under the MGIB Ch. 30 program. 

2.  The RO issued a May 2009 letter to the Veteran notifying him that he was eligible to receive benefits for an approved program of education or training under the Post-9/11 GI Bill.

3.  In November 2009, the RO awarded the Veteran benefits under the Post-9/11 GI Bill.


CONCLUSION OF LAW

The criteria to revert educational benefits awarded under the Post-9/11 GI Bill program back to the MGIB program are not met.  38 U.S.C.A. §§ 3301 -24 (West Supp. 2011); 38 C.F.R. §21.9520  (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he should be permitted to revert his award of educational benefits from Ch. 33 back to Ch. 30 as VA erred in not providing proper information as to which program would best suit his needs.  He testified in February 2011 that he applied for Ch. 33 benefits as soon as he became aware that he was eligible for the program.  The Veteran also testified that he was not aware that he had remaining benefits available under the Ch. 30 program or that he was permitted to remain in the MGIB program. 

The Veteran first filed for education benefits under the Ch. 30 MGIB program in 1999.  He continued to receive benefits under the MGIB until March 2009, when VA received his electronic VA Form 22-1190, an application for education benefits under the Ch. 33 Post-9/11 GI Bill program.  He indicated that he was currently pursuing a doctorate of management at NOVA Southeastern University in Fort Lauderdale, Florida.  The Veteran also noted in the remarks section of the form that he would be attending the University of Maryland after August 2009.  

In a May 2009 letter issued in response to the application for education benefits, the Veteran was informed that he was eligible for benefits under the Ch. 33 Post-9/11-GI Bill program beginning August 1, 2009.  The letter specifically stipulated that individuals who elect to receive Post-9/11 GI Bill benefits by relinquishing eligibility under the MGIB program can also receive educational assistance for training programs that were not authorized to be available under the provisions of the Post-9/11 GI Bill, but were available under the relinquished benefit.

The Veteran responded with an October 2009 letter stating that he was informed by a VA employee that VA had not fulfilled its duty to assist by notifying him that he had remaining benefits available under the Ch. 30 MGIB program.  The Veteran further stated he was not aware he had outstanding benefits under Ch. 30 and requested that his Ch. 30 benefits be restored.  The record does not indicate that VA replied to the Veteran's letter until November 2009, when a letter was issued describing the specific education benefits that were awarded to the Veteran under Ch. 33.  The Veteran then filed a notice of disagreement and initiated the appeal currently before the Board.

In accordance with 38 C.F.R. § 21.9520(c)(1)(i) , after an individual has applied for basic educational assistance benefits under the provisions of Ch. 33, and has met the minimum service requirements in paragraph (a) and (b), that individual then makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607. 

Pursuant to 38 C.F.R. §21.9520(c)(2), an individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes various criteria including an acknowledgement that the election is irrevocable (e.g., 'I understand that my election is irrevocable and may not be changed.'). 

The criteria listed under 38 C.F.R. §21.9520(c)(2) , are disjunctive rather than conjunctive which means only one of the requirements under this provision must be met for irrevocability to occur.  See Johnson v. Brown, 7 Vet. App. 95 (noting that only one disjunctive "or" requirement must be met to satisfy the regulatory provision.)  Thus, based on the above-referenced regulatory provisions, an election to receive benefits under Ch. 33 can become irrevocable upon completion and submission of a VA Form 22-1990.  A review of the Veteran's claims file reflects that he did in fact complete the appropriate electronic form in March 2009.  

In this case, the irrevocability criteria listed under 38 C.F.R. § 21.9520(c)(2)  has been met as the record contains a fully completed electronic application. While this document does not contain an acknowledgement on the part of the Veteran reflecting awareness of the irrevocability criteria, the regulation does not explicitly impose this requirement on VA Form 22-1990.  The regulation only requires that VA Form 22-1990 be properly completed for irrevocability to take effect.  Additionally, acknowledgement by the Veteran that his election for Ch. 33 benefits in lieu of Ch. 30 benefits is irrevocable is only necessary when the Veteran has opted to submit a written statement seeking Chapter 33 benefits, as an alternative to properly completing the VA Form 22-1990 or submitting a transfer-of-entitlement designation under this chapter to the Department of Defense for these benefits. 
Furthermore, to the extent that the Veteran maintains that he was not aware of or informed that his election of Ch. 33 benefits would be irrevocable or that he had remaining benefits available to him under the MGIB program, it has been held by the Courts that such matters as the Veteran contends are no exception to VA regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The United States Supreme Court has recognized that persons dealing with the United States government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris, 1 Vet. App. at 260. 

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426   (1990)].  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426   (1994).  Accordingly, the appeal is denied. 

As a final matter, the Board notes that VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable here where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011). 

ORDER

Entitlement to revert educational benefits awarded under the Post-9/11 GI Bill program back to the MGIB program is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


